Citation Nr: 1046913	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the period 
of time prior to November 16, 2005, and in excess of 50 percent 
thereafter.

2.  Entitlement to service connection for an eye condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active service from November 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana.  

An April 2007 letter from a VA psychiatrist reported that the 
Veteran quit his job due to PTSD related symptoms.  A review of 
the record reveals that the issue of TDIU was never adjudicated.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran 
submits evidence of a medical disability and makes a claim for 
the highest rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" requirement 
of 38 C.F.R. § 3.155(a) is met and the VA must consider total 
disability based on individual unemployability); see also 
VAOPGCPRPEC 12-2001.  As the April 2009 Board decision referred 
the Veteran's claim for TDIU, as the matter is currently under 
development, and as the matter has not yet been the subject of a 
rating decision, it is referred back to the RO for appropriate 
action.  

The issue of service connection for an eye condition is addressed 
in the REMAND portion of the decision below. 


FINDINGS OF FACT

1.  Prior to June 21, 2004, the Veteran's PTSD was manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: restricted 
affect; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; sleep disturbances; intrusive memories; 
flashbacks; verbal outbursts; nightmares; prominent avoidance 
tendencies; emotional numbing; poor concentration; 
hypervigilance; exaggerated startle response; anger; 
irritability; and depressive symptoms including sadness and 
unhappiness, loss of initiative and motivation, and low energy 
levels.  

2.  From June 21,2004, the Veteran's PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as: suicidal thoughts; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

3.  The Veteran's PTSD is not manifested by total occupational 
and social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent, but not 
greater, for PTSD have been met for the period of time covered by 
the appeals period that is prior to June 21, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2010). 

2.  The criteria for an increased rating of 70 percent, but not 
greater, for PTSD have been met from June 21, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2003 the Veteran was granted service connection for PTSD 
with an evaluation of 30 percent, effective November 22, 2002.  
The Veteran has appealed this initial rating.  In a rating 
decision dated in October 2006, the RO increased the disability 
rating to 50 percent effective November 16, 2005.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of 
examination.  It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM- IV).   GAF scores ranging between 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  Use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated for 
each rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

VA medical records show that the Veteran was evaluated for PTSD 
in January 2003.  He complained of sleep disturbances, intrusive 
memories, flashbacks, emotional distress, headaches, and stomach 
trouble.  He engaged in social activities outside of his church 
work setting, but he maintained interpersonal work distance.  He 
acknowledged a short temper but reported verbal rather than 
physical outbursts.  His PTSD was manifested by intrusive 
memories, nightmares, flashbacks, restricted range of affect, 
prominent avoidance tendencies, emotional numbing, sleep 
disturbances, poor concentration, hypervigilance, exaggerated 
startle response, and anger and irritability.  He also showed 
associated depressive symptoms including sadness and unhappiness, 
loss of initiative and motivation, and low energy levels.  The 
assessment showed him to be anxious, tense, easily agitated, and 
interpersonally distanced.

In February 2003 the Veteran was accorded a C&P PTSD examination.  
During the examination the Veteran reported that visits to local 
area hospitals with his pastor frequently elicited memories of 
his hospital stay in Vietnam.  Mental status examination of the 
Veteran revealed that he was oriented times four.  Spontaneous 
speech was within normal limits and he provided no evidence of 
gross cognitive dysfunction.  His level of cooperation was 
excellent.  He displayed a full range of affect.  He denied a 
history of psychotic symptoms.  He reported no history or memory 
problems.  Judgment appeared to be intact.  He reported 
occasional problems with concentration, but stated that he could 
compensate for those attention difficulties when they arouse.  He 
denied a history of suicidal or homicidal ideation.  His reported 
symptoms included intrusive disturbing memories, periodic 
nightmares, avoidance of thoughts and cues associated with the 
military, avoidance of formerly pleasurable activities, emotional 
numbing, sleep disturbances, irritability, hypervigilance, and 
exaggerated startle response.  The diagnosis was PTSD and the GAF 
score was 55.  The examiner noted that the Veteran's depressive 
symptoms were likely to be secondary to his PTSD diagnosis.  

VA medical records dating from August 2003 to July 2004 show the 
Veteran was undergoing group PTSD counseling.  In April 2003, the 
Veteran was seen individually.  Mental status examination 
revealed that his thought process was goal-directed and speech 
was logical.  His appearance, demeanor and affect were 
appropriate.  There was no suicidal or homicidal ideation.   

On June 21, 2004, the Veteran testified before a Decision Review 
Officer (DRO) at the RO that he had problems concentrating, 
depression, sleep problems every night and had bad thoughts 
including thoughts of suicide and homicide.  He reported though 
that he could not actually kill someone.  He further testified 
that he did not like people.  

A July 2005 letter from a VA physician reported that the Veteran 
has been a client of his since September 2003.  He stated that he 
was treating the Veteran for severe, chronic PTSD.  He stated 
that the Veteran had profound avoidance symptoms and emotional 
numbing.  He was isolated in order to avoid social situations 
that might trigger panic symptoms.  He spent holidays alone in 
his room and alienated and isolated himself from his wife and 
children.  He had few friends. He was unable to have loving 
feelings for his wife and was unable to maintain friendships, 
other than with a few family members.  His affect was constricted 
and flattened and his speech was sparse and monotone.  He had 
hyperarousal symptoms, especially anger and irritability that was 
often directed in the form of rage towards his wife.  He had 
intrusive thoughts and flashbacks several times a month.  He had 
recurrent flashbacks at least once weekly.  The physician further 
stated that total disability was warranted.  

A letter received in July 2005 stated that the Veteran was a 
patient in the PTSD program at VA.  The treatment provider stated 
that the Veteran's avoidance symptoms continued to cause him to 
isolate from others and he was unable to tolerate contact with 
others.  His GAF score was 45 and he required continued 
treatment.  

Additional VA medical records include an August 2005 PTSD 
outpatient note that showed that the Veteran's mood was slightly 
depressed.  He denied suicidal ideation or homicidal ideation.  A 
November 2005 social work note that showed that the Veteran 
reported symptoms of depressed mood, difficulty staying asleep, 
isolation, avoidance of social settings, irritability, 
nightmares, and night sweats.  In January and February 2006, the 
Veteran reported a worsening of PTSD symptoms due to Hurricane 
Katrina.  He reported that he felt hopeless and often wished that 
he would not awaken.  He further reported that he felt he would 
be better off dead.  

In June 2006 the Veteran was accorded a C&P PTSD examination.  
During the examination the Veteran reported that he would often 
raise his voice and be verbally aggressive when angry.  He stated 
that he is not close to his son but will talk sometimes on the 
phone with him.  He had a few friends from church who he visited 
a couple times a month.  He stated that his pastor is a friend 
and father figure who is his main source of support.  He was then 
unemployed and he reported that he filled his day with "hanging 
around the house" and doing yard work.  He was not physically 
active due to his lack of interest and diminished drive.  He 
stated that his treatment with his physician was helpful but 
stated that his medication did not work to reduce his anxiety and 
depression symptoms.  He also reported weekly intrusive thoughts, 
nightmares between two and four times a week, and psychological 
(anger and sadness) and physiological reactivity (nervousness) to 
thoughts of Vietnam.  He also exhibited avoidance of thoughts 
about Vietnam, feeling distant from everyone, anhedonia, a sense 
of foreshortened future, daily irritability, diminished 
concentration, hypervigilance, and weekly exaggerated startle 
response.  He further reported feeling depressed every day, 
diminished drive, no libido, psychomotor retardation, insomnia, 
decreased concentration, and pervasive feelings of worthlessness.  
He denied suicidal ideation, past or current.  He stated that his 
symptoms were present to a lesser and non-clinical degree prior 
to Hurricane Katrina.  Since the hurricane his symptoms have 
worsened and now meet the full criteria for major depression.  
Mental examination revealed the Veteran to be oriented in all 
spheres.  His speech was slowed and poorly enunciated.  Content 
was normal.  He was cooperative throughout the entire interview.  
His mood was depressed.  He denied suicidal ideation and 
homicidal ideation.  He displayed psychomotor retardation.  He 
was able to engage in activities of daily living with the help of 
his wife.  The diagnoses were PTSD and major depressive disorder, 
and the GAF was 40.  The examiner stated that the Veteran's PTSD 
related nightmares have worsened since the last examination, 
along with more frequent and severe irritability and a greater 
loss of interest in activities.  She further stated that the 
Veteran met the full diagnostic criteria for major depressive 
disorder.  She found that the Veteran was barely sleeping at 
night and stated that the Veteran's depressive symptoms were 
secondary to PTSD.  

Statements from the Veteran's spouse, pastor, counselor, and 
friend reported that the Veteran suffered bouts with depression, 
anxiety, and exhibited isolation.  He also suffered from a 
noticeable exaggeration of his PTSD symptoms after Hurricane 
Katrina.  He lacked sleep on a daily basis.  

A December 2006 letter stated that the Veteran met the DSM-IV 
criteria for PTSD and major depressive disorder.  The treatment 
provider stated that the Veteran's avoidance symptoms prevented 
him from working with others or from tolerating social 
interactions, without triggering PTSD exacerbation.  His GAF was 
40.  

In an April 2007 letter, the Veteran's VA physician stated that 
the Veteran's PTSD rendered him unemployable and profoundly 
affected his day to day life.  The psychiatrist stated that the 
Veteran's participation as a first responder after Hurricane 
Katrina caused severe exacerbation of his PTSD.  He had more 
difficulty sleeping and had more frequent nightmares.  The 
Veteran expressed that he wished he were better off dead.  The 
stress of the Veteran's job became unbearable that he felt 
compelled to quit because he could not control his rage and 
anxiety.  He experienced intrusive thoughts daily and 
dissociative flashbacks weekly.  The psychiatrist opined that the 
Veteran's PTSD symptoms were disabling and made him unemployable 
in professions that are appropriate to his intelligence and 
professional experience.  His concentration and memory were 
impaired due to his dissociative symptoms and his ability to 
tolerate interpersonal conflict was reduced by hyperarousal 
symptoms of PTSD.  He further stated that the Veteran should be 
considered completely and permanently disabled due to his PTSD 
symptoms.  He should also be considered unemployable.   

An April 2007 statement from the Veteran's wife stated that the 
Veteran had difficulty sleeping through the night.  He was easily 
agitated, very irritable, and had angry outbursts.  

In a September 2008 PTSD outpatient note, the Veteran reported 
that he was not sleeping and was irritable.  He was oriented 
times four.  He displayed no psychosis or psychomotor problems.  
His mood was depressed and his affect appropriate.  He denied 
suicidal and homicidal ideation.  In October and December 2008, 
the Veteran reported that his main problem was sleep.  He stated 
that his mood was fair and reported that his anxiety was well 
controlled with medicine.  The Veteran exhibited normal speech 
with no psychomotor agitation or retardation.  He denied suicidal 
or homicidal thoughts, auditory or visual hallucinations, 
delusions, or paranoia.  

In July 2009 the Veteran was accorded another C&P PTSD 
examination.  During the examination the Veteran reported that 
his biggest problem was his ongoing sleep impairment.  He stated 
that he slept for an hour a night and "cat naps" during the 
day.  He reported that he woke up in cold sweats and was never 
able to fully go to sleep at night.  He indicated that he was 
often fatigued during the day and did not have much energy, 
especially following Hurricane Katrina.  He also endorsed 
feelings of sadness and depression.  He did not report 
experiencing guilty feelings, thoughts of worthlessness, suicidal 
ideation, or negative self-evaluations.  He reported that he 
experienced little to no pleasure in leisure activities, such as 
fishing.  He indicated that he enjoyed church services.  He 
reported that his relationship with his wife is on and off.  He 
stated that he was grouchy, irritable, and jumpy, which affected 
their relationship.  He stated that he talked to his son once in 
the last year.  He stated that he did not trust anyone, including 
his son.  He did not socialize and denied having friends.  He 
stated that he had a good relationship with his pastor.  He 
reported that he spent most of his time in the house watching 
television and stated that he would occasionally take walks.  He 
attended church regularly.  He stated that he was not involved in 
any community organizations or clubs.  He also reported that he 
worked odd jobs but would provide no further information.  He 
denied a history of suicide attempts or violence/assaultiveness.  
His psychosocial function appeared to be marked by moderate 
impairment associated with conflicted primary relationships, 
irritability, social isolation, hypervigilance, and decreased 
interest in participating in leisure activities.  

Examination of the Veteran revealed unremarkable psychomotor 
activity and speech.  His attitude was irritable throughout the 
examination.  His affect was appropriate and his mood was 
agitated.  His attention was intact.  His thought process was 
rambling but content was unremarkable.  He had no delusions or 
hallucinations.  Regarding judgment, he understood the outcome of 
his behavior.  Regarding insight, the Veteran understood that he 
had a problem.  He did not have inappropriate behavior, obsessive 
or ritualistic behavior, panic attacks, homicidal or suicidal 
thoughts, or episodes of violence.  His PTSD slightly affected 
shopping and had moderate impact on other recreational 
activities.  It had no effect on chores, toileting, grooming, 
self-feeding, bathing, dressing and undressing, sports and 
exercise, traveling, and driving.  He was able to maintain 
minimum personal hygiene.  He initially endorsed memory problems 
but upon questioning reported he had no significant memory 
concerns.  He had normal remote, recent, and immediate memory.  
He exhibited recurrent and intrusive distressing recollections, 
including images, thoughts, or perceptions.  He also had 
recurrent distressing dreams, intense psychological distress, and 
physiological reactivity.  He made efforts to avoid activities, 
places, or people that aroused recollections.  He also showed 
markedly diminished interest or participation in significant 
activities, and feeling of detachment or estrangement from 
others.  He had difficulty falling or slaying asleep, exhibited 
irritability or outbursts of anger, hypervigilance, exaggerated 
startle response, and watchfulness.  The examiner described the 
Veteran's symptoms as chronic.  The Veteran reported that he had 
disturbing memories seven times a week, usually at night.  He 
reported that he had disturbing dreams three times a week.  He 
endorsed flashbacks that did not match the clinical definition of 
a flashback.  He stated that he got very upset when reminded of 
his military experience.  He reported that he would get angry and 
had physical reactions including a racing heart.  He avoided 
thinking or talking about his military experience by avoiding 
people in general.  He stated that he did not enjoy socializing 
and fishing.  He reported feeling distant from his family.  He 
stated that he was often irritable and easily startled and 
watchful.  The examiner stated that the Veteran's irritability 
and emotional detachment result in impairment in his family role 
functioning and interpersonal functioning.  His discomfort in 
social situations and public places as well as the loss of 
interest in activities affected his recreational pursuits.  His 
repeated disturbing memories of Vietnam as well as sleep 
impairment affected his overall quality of life.  Testing results 
also revealed that he had mild depression.  The Veteran reported 
that he was unemployed between two to five years due to PTSD.  
The diagnosis was chronic PTSD and the GAF score was 55.  The 
examiner stated that the Veteran's psychosocial functioning was 
marked by moderate impairment associated with conflicted primary 
relationships, irritability, social isolation, hypervigilance, 
and decreased interest in participating in leisure interests.  
The examiner further stated that the Veteran reported that 
"everything is the same" since his last examination, which 
suggested that there had been no worsening in his symptoms since 
June 2006.  

Having considered all of the above evidence, the Board finds that 
the evidence supports the assignment of a 50 percent evaluation 
prior to June 21, 2004.  The Veteran's symptoms of PTSD during 
that time frame include avoidance tendencies, social isolation, 
emotional numbing, sleep disturbances, anger, intrusive memories, 
flashbacks, emotional distress, irritability, and exaggerated 
startle response.  He engaged in social activities outside of his 
church work setting, but he maintained interpersonal work 
distance.  He acknowledged a short temper but reported verbal 
rather than physical outbursts.  He further reported occasional 
problems with concentration.  VA medical records showed that his 
thought process was goal-directed and speech was logical.  His 
appearance, demeanor and affect were appropriate.  In February 
2003, his GAF score was 55, which is indicative of a disability 
that manifested by moderate symptoms, or some moderate difficulty 
in social, occupational, or school functioning.  He also 
exhibited difficulty maintaining friendships and flattened 
affect.  There were no reports of the kinds of symptoms 
contemplated by a rating of 70 percent prior to June 21, 2004, 
such as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  The other signs and 
symptoms and their severity were considered in granting the 50 
percent evaluation.  

The Board finds that the evidence supports the assignment of a 70 
percent evaluation from June 21, 2004.  During the June 2004 
hearing, the Veteran reported for the first time that he had 
thoughts of suicide and homicide.  He also exhibited avoidance 
tendencies, emotional numbing, sleep disturbances, anger, 
irritability, and exaggerated startle response.  He further 
reported occasional problems with concentration.  His GAF scores 
thereafter ranged from 55 to 40, which is indicative of a 
disability that is manifested by moderate to severe symptoms; 
some moderate to severe difficulty in social, occupational, or 
school functioning; or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood.  He 
exhibited difficulty maintaining friendships.  The November 2005 
VA medical record showed that the Veteran reported symptoms of 
depressed mood, difficulty staying asleep, avoidance of social 
settings, irritability, nightmares, and night sweats.  The June 
2006 VA examination showed that he would often raise his voice 
and be verbally aggressive when angry.  He also exhibited 
avoidance of thoughts about Vietnam, feeling distant from 
everyone, anhedonia, a sense of foreshortened future, daily 
irritability, diminished concentration, hypervigilance, and 
weekly exaggerated startle response, feeling depressed every day, 
diminished drive, no libido, psychomotor retardation, insomnia, 
decreased concentration, and pervasive feelings of worthlessness.  
The examiner stated that the Veteran's PTSD-related nightmares 
have worsened since the last examination, along with more 
frequent and severe irritability and a greater loss of interest 
in activities.  In addition, medical providers assessed the 
severity of his condition as severe or total.  These symptoms and 
findings support the grant of a 70 percent evaluation.  As such, 
the evidence as a whole shows that the Veteran has impairment 
that more nearly approximates the criteria for a 70 percent 
disability rating, but not higher from June 21, 2004.  That is 
the date that an increase in disability as manifested by suicidal 
and homicidal thoughts is first shown by the record.  After that 
point, practitioners also assessed his condition as severe and 
total, which was not shown by the evidence prior to June 21, 
2004.  

However, in evaluating whether the Veteran's PTSD symptoms meet 
the criteria for total disability, although the Veteran's 
disability was found to be consistently manifested by the 
symptoms noted above, the Board does not find that the Veteran's 
symptoms were consistent with total occupational and social 
impairment.  Although the April 2007 letter from a VA physician 
noted that Veteran's participation as a first responder after 
Hurricane Katrina caused severe exacerbation of his PTSD, the 
July 2009 VA examination noted only moderate impairment in areas 
including psychosocial function and recreational activities.  
Moreover, the evidence shows that he does not have symptoms such 
as delusions or hallucinations, gross impairment of thought 
processes or communication (the evidence shows his thought 
process was assessed as rambling but his thought content was 
unremarkable and speech content was normal), grossly 
inappropriate behavior (although he did raise his voice and 
become verbally aggressive, no inappropriate behavior was 
reported or assessed upon examinations), he never reported or was 
assessed to be in persistent danger of hurting himself or others, 
he was always oriented to time and place, and has not reported an 
inability to recall the names of close relatives, his own 
occupation or his own name.  His other signs and symptoms from 
June 21, 2004, were considered in assigning the 70 percent 
evaluation.  Although practitioners have opined that the Veteran 
is totally disabled, the July 2009 VA examiner only noted 
moderate impairment in areas including psychosocial function and 
recreational activities.  Furthermore, while the Veteran reported 
that he had no friends, he did report that he attends church and 
interacts with his pastor whom he views as a father figure.  
Moreover, he is married although he experiences difficulties with 
the marital relationship.  Therefore, total social impairment is 
not shown.  Accordingly, the preponderance of the evidence is 
against finding that the Veteran is totally impaired 
occupationally and socially.  

In reaching the above determinations, the Board has considered 
the Veteran's statements to be competent, credible and probative 
regarding symptoms and the severity of his condition.  However, 
the Board has determined based on the evidence as a whole that a 
50 percent evaluation, but no higher, is warranted prior to June 
21, 2004, and a 70 percent evaluation is warranted thereafter.  
The Board has also determined that staged ratings are warranted 
in this case based on distinct facts showing that different 
ratings are warranted for different periods of time.  The Board 
notes that the medical records contain diagnoses other than PTSD.  
As the medical evidence does not specifically differentiate 
symptoms of PTSD from those due to other disabilities, the Board 
has considered all psychiatric symptoms in rendering this 
decision.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court has clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

An exceptional disability picture is not shown in this case.  The 
Veteran's signs and symptoms fit within the rating criteria as 
was discussed above.  Nor is there a showing that the rating 
criteria are inadequate.  While the Veteran's service-connected 
disability does cause impairment, the assignment of 50 percent 
and 70 percent evaluations contemplates the impairment that is 
due to the service-connected disability.  In the absence of 
evidence of these factors, the Board concludes that the criteria 
for submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Courts have held that, once service connection is granted, the 
claim is substantiated; additional notice is not required; and 
any defect in the notice is not prejudicial.  See, e.g., Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Such is the case here.  

In April 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders regarding the Veteran's claim for an 
increased disability rating for PTSD and no further action is 
necessary in this regard.  VA medical records were obtained and 
the Veteran was accorded a VA examination for an increased rating 
for PTSD, the report of which is of record and which is 
responsive to the Board's remand directive.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs have been obtained and associated with the claims file.  The 
Veteran was afforded multiple VA examinations, the reports of 
which are of record.  A review of the record indicates that VA 
medical records have not been requested prior to November 1, 
2001.  This error is harmless as the evidence shows that the 
Veteran was evaluated and treated for PTSD after November 2001 
and the Veteran has not indicated that medical records relevant 
to this disability dated prior to that date are outstanding.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating of 50 percent, but not greater, for PTSD is 
granted for the entire period of time covered by this appeal that 
is prior to June 21, 2004, subject to the legal criteria 
governing the payment of monetary benefits.  

A disability rating of 70 percent, but not greater, for PTSD is 
granted for the period of time covered by this appeal from June 
21, 2004, subject to the legal criteria governing the payment of 
monetary benefits.  


REMAND

This case was remanded by the Board in April 2009 for additional 
development regarding the Veteran's claim for service connection 
for an eye condition.  The RO/AMC attempted to comply with all of 
the Board's remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998) (the Veteran is entitled, as a matter of law, to 
compliance with remand directives).  But see, too, Dyment v. 
West, 13 Vet. App. 141, 146- 47 (1999) (requiring only 
"substantial," as opposed to exact, compliance).  Consequently, 
the Board regrettably must again remand this case.

In its April 2009 Remand instructions, the Board directed, in 
pertinent part, that:

The Veteran must be provided with an opportunity to 
describe problems he has had with eyes since his 
discharge from active service.  The examiner is 
specifically requested to opine as to whether it is 
less likely than not (less than a 50 percent 
probability) or at least as likely as not (50 percent 
probability or greater) that a current eye disorder 
is related to active military service.  A complete 
rationale for the examiner's opinion must be 
provided.  The claims file must be made available to, 
and reviewed by, the examiner, and the examination 
report must reflect that the claims file was 
reviewed. 

In July 2009 the Veteran was accorded a compensation and pension 
(C&P) eye examination.  The examiner noted that the chronic 
glaucoma in both eyes and the macular hole in the left eye could 
not be related directly or indirectly to any activity in military 
service, including flashburns.  The Veteran reported blurred 
vision in his left eye and no symptoms in his right eye.  His 
visual acuity was not worse than 5/200.  His corrected vision was 
20/25 in the right eye and 20/100 in the left eye.  The examiner 
noted a secondary old healed right occipital lobe infarction.  
There were no physical findings of abnormal accommodation, 
abnormal lacrimal duct function, abnormal eyelids, chronic 
conjunctivitis, residuals of eye injury, lagophthalmos, 
symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss 
noted.  No diagnosis, opinion, or rationale was provided.  The 
examiner did not address whether ocular hypertension diagnosed in 
November 2002 or the cataracts diagnosed in December 2006 were 
related to trauma in service.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

VA caselaw provides that once the Secretary undertakes to provide 
an examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2010).  In this case, since the 
July 2009 VA examination did not offer a diagnosis, opinion, or 
rationale as to whether the Veteran has cataracts, ocular 
hypertension, or other disorders that may be related to service, 
the Veteran should be afforded an additional examination.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical dating from May 26, 2009, to 
the present.  In addition, the Veteran reported that he has 
received treatment at VA since 1975, however, only records dated 
from November 2001 have been requested by the RO.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following action: 

1.  The RO should associate with the 
claims folder any VA treatment records 
from the New Orleans VA Medical Center 
pertaining to the Veteran that are 
dated from November 1975 to January 
2003, and from May 26, 2009, to the 
present.  

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for an eye 
condition.  The claims folder must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with eyes since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that any eye disorder found on 
examination (except glaucoma which is 
already service connected) is related 
to active military service.  As ocular 
hypertension and cataracts were 
diagnosed during the period of time 
covered by the Veteran's claim, the 
examiner should also opine as to 
whether those disorders are related to 
an injury in service or whether they 
are otherwise related to service.  If 
ocular hypertension and cataracts are 
not found, the examiner should 
reconcile current findings with those 
from the private physician in November 
2002 and the VA medical record dated in 
December 2006.  A complete rationale 
for the examiner's opinion must be 
provided.  The claims folder must be 
made available to, and reviewed by, the 
examiner, and the examination report 
must reflect that the claims file was 
reviewed. 

3.  Thereafter, the RO should re-
adjudicate the issues for higher 
evaluations for PTSD on appeal.  If any 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


